PROTOCOLE D’ACCORD PRELIMINAIRE
DE CREATION D°’UNE JOINT-VENTURE

OCTOBRE 2006
PROTOCOLE D'ACCORD PRELIMINAIRE DE CREATION
D'UNE JOINT-VENTURE

Conclu entre

u L'ENTREPRISE MINIÈRE DE KISENGE MANGANESE, en sigle
| «EMK-Mh », entreprise publique de droit congolais à caractère industriel, ayant son
siège social à Lubumbashi situé au troisième niveau du bâtiment BCDC, sur l'avenue
Mvwepu n°285, RDC, représentée aux fins des présentes par Monsieur Evariste
L MWAMBA KASIKO, Administrateur Délégué Général et Monsieur Martin

NYEMBO AMMENE, Administrateur Directeur Financier, ci-après dénommée
«EMK-Mn» d’une part.

Et

LA SOCIETE SENTINELLE INTERNATIONAL GROUP LTD, en sigle « S.LG Ltd»
ou une société mandatée par elle, dont la représentation sise au n° 202, Sham Peng Tong
Plaza, Victoria, Mahe, Seychelles, représentée par Monsieur DVDM. Viljoen .e
Monsieur Zac M. MULUMBA tous deux Administrateurs Délégués, ci-aprè
dénommée « S.I Ltd » dite encorë « Soussigné de seconde part » ;

EN FOI DE QUOI LES PARTIES CONVIENNENT DE CE QUI SUIT :

* OBJET : Les deux partenaires s’engagent dans le cadre du présent protocole d’accord préliminaire
° définir les principes et modalités de collaboration entre euxen vue d'une part

, l'évaluation géologique du potentiel minéral dans les périmètres des permis de recherc

R octroyés dans le bloc SANDOA par le CAMI à EMK-Mn et qui vont concerner le prést

accord etd'autre part, de création d’une joint-venture pour l'exploitation et

développement des gisements qui seront découverts ainsi que la commercialisation «

ressources minérales.

tee
TITRE 1 : DISPOSITIONS PRELIMINAIRES

1. INTERPRETATION

Les expressions ci-après, sauf stipulation expresse contraire ou signification divergente
découlant du contexte, auront les significations suivantes :

. «Le présent Accord » : le présent accord préliminaire y compris toutes ses annexes

« Conseil d'Administration » : le Conseil d’ Administration / la gérance de la Nouvelle
Société ;

«RDC » : la République Démocratique du Congo ;

«la date d’entrée en vigueur » : la date à laquelle l’une des parties signé le présent
Accord en dernier :

«la Société SENTINELLE INTERNATIONAL GROUP LTD»: la société
SENTINELLE INTERNATIONAL GROUP LTD

«Dépenses éligibles»: toute dépense encourue par la Société SENTINELLE
INTERNATIONAL GROUP LTD est reconnue comme éligible à sa participation a
capital de la Nouvelle Société à être constituée entre elle et EMK-Mhn ;

118. «la première phase»: la phase relative à l’exécution du présent Accord pendan
: laquelle le premier programme de travail et d’autres travaux de recherche minière jugé
nécessaires par Ja Société SENTINELLE INTERNATIONAL GROUP LTD au cours d
cette phase seront mis en œuvre et dont la durée est fixée a 24 mois ;

«Premier programme de travail » : le programme relatif aux travaux de recherche 1

aux activités y afférentes à réaliser par la Société SENTINELLE INTERNATIONA
GROUP LTD pendant la première phase.

11.10. « L’étude de faisabilité » : l'étude détaillée sur la viabilité technique et la rentabili
financière du projet.

11.11. «la deuxième phase»: cette phase pendant laquelle sera réalisée principaleme
l'étude de faisabilité complète.
14.2.

14.413.

11.14.

14145.

11.6.

11.17.

1148.

12

12.1

‘122

13
1341
132
133

134

«Périmètres des Permis » : les périmètres indiqués dans les Permis de Recherches ;

«Nouvelle Société»: la société de joint — venture constituée entre la Société
SENTINELLE INTERNATIONAL GROUP LTD et EMK-Mn.;

4<EMK-Mn » : entreprise publique congolaise enregistrée au nouveau registre de
commerce au numéro 1569 et ayant l'identification nationale numéroA01 Ï19R;

«Les Permis de Recherche » : les Permis de Recherche dont EMK-Mhn est titulaire à la

date de l'entrée en vigueur, tels que décrits à l’article 2.1 et annexés au présent Accord à
l'annexe A. |

« Accord définitif » : l’accord d’actionnaire à conclure entre la Société SENTINELLE
INTERNATIONAL GROUP LTD et EMK-Mn tel que prévu à l’article 7 afin de régler

les relations entre la Société SENTINELLE INTERNATIONAL GROUP LTD et EMK-
Mhn en tant qu’associés dans la Nouvelle Société ;

«Parts»: les parts ordinaires émises portant sur le capital social de la Nouvelle
Société ;

« CAMI » : le Cadastre Minier de la République Démocratique du Congo.
Toute référence au présent Accord à :

«EMK-Mn» comprend les filiales et les successeurs, cessionnaires. autorisés «
liquidateurs ou administrateurs judiciaires de EMK-Mhn ;

«Société SENTINELLE INTERNATIONAL GROUP LTD» comprend |:
Successeurs, cessionnaires autorisés et liquidateurs ou ‘administrateurs judiciaires de
Société SENTINELLE INTERNATIONAL GROUP LTD.

Dans le cadre du présent Accord, sauf si le contexte l’exige autrement :
Toute référence au genre masculin inclut le genre féminin et vice-versa ;

Toute référence au singulier inclut le pluriel et vice-versa ;
Toute référence à des personnes physiques inclut des personnes juridiques et vice-vers
« Jours » signifie journées calendaïres. Chaque fois que le présent Accord fait référe

à un nombre de jours, ledit nombre exclut le premier jour et comprend le dernier jo:
moins que le dernier jour ne soit pas un Jour ouvrable auquel cas comprendrait le

a
suivant. «Jour Ouvrable» signifie un jour quelconque à l'exclusion du samedi,
dimanche ou un jour férié officiel en RDC ;

14 Afin de lever toute équivoque, il a été consigné que les annexes au présent Accord font

partie intégrante de l'Accord entre les parties. Par conséquent, toute référence au
« présent Accord » comprendra les annexes.

15 Toute référence dans le présent Accord à « par écrit» et à des notifications et à des
documents écrits inclut toute forme de communication électronique, telle que des fax, du
courrier et des documents électroniques transmis par des réseaux informatiques. ‘

2. INTRODUCTION

2.1 EMK-Mn est titulaire et détentrice des Permis de recherche minière dont des copies
conformes figurent à l’annexe À du présent Accord (les Permis de recherche) octroyés
conformément aux lois de la RDC relatifs à des zones situées en RDC telles que
spécifiées dans chacun des Permis de Recherche («les périmètres des Permis ») comme
en témoigne le fait qu'EMK-M figure au CAMI comme détenteur des permis.

22 EMK-Mn et la Société SENTINELLE INTERNATIONAL GROUP LTD conviennent
que :

23.1 EMK-Mn autorise la Société SENTINELLE INTERNATIONAL GROUP LTD à
accéder aux périmètres des Permis afin que la Société SENTINELLE
INTERNATIONAL GROUP LTD puisse exécuter le premier programme de travail ; et

23.2 Dans l'éventualité où les résultats du premier programme de travail sont satisfaisant
pour la Société SENTINELLE INTERNATIONAL GROUP LTD, les deux partie

procéderont à la signature de l'accord définitif et à la constitution de la nouvelle Sociét
dénommée KISENGE GOLD ; et

24 Le présent Accord entrera en vigueur à la date d’entrée en vigueur de sa signature par le
deux parties.

2.5 En attendant la conclusion de l’Accord définitif, le présent Accord régira la relatic
juridique entre les parties. Par la suite, l’ Accord définitif régira la relation juridique ent
les parties et l” Accord définitif remplacera et annulera le présent Accord .
3. EVALUATION PERMANENTE

3.1. En fonction des résultats obtenus au fur et à mesure de l’avancement des travaux
”_ recherche dans les périmètres des Permis, il est prévu que les parties procéderont à l’iss
de chacune des phases ci-après à une évaluation de leurs positions ;
4.
41.

42.
42.

422

42.3

42.4

43.

44.

+ La première phase (prospection et recherches); et
+ La deuxième phase (étude de faisabilité complète).
Permis de Recherche

EMK-Mh garantit qu’elle est titulaire et détentrice légale des droits miniers afférents aux
Permis de Recherche, tels que figurant au CAM et ce à compter de la date d’entrée en
vigueur du présent-Accord ainsi que pendant toute la durée de la première phase et que
les Permis de Recherche sont et resteront valides et en vigueur conformément à Ja
législation minière en vigueur en RDC et qu'aucune tierce partie ne détient un intérêt

quelconque en rapport avec lesdits Permis et que lesdits Permis de Recherche ne sont
grevés d’aucune charge au profit d’une tierce partie quelconque,

Au cours du présent Accord, EMK-Mhn s’engage à :

faire en sorte que les Permis de Recherche concernés par le présent Accord ainsi que les
périmètres des Permis y afférents soient exclusivement affectés à l’exécution du présent
Accord et qu’elle ne fera rien pour procéder à la cession des Permis de Recherche en

faveur d’une tierce partie quelconque ni pour accorder un intérêt dans les Permis de
Recherche à une tierce partie ;

prendre, en concertation avec la Société SENTINELLE INTERNATIONAL GROUP
LTD, toutes les dispositions utiles afin de maintenir la validité des Permis de Recherche
et en cas de besoin de les renouveler avant leur expiration ;

s'abstenir de toute action ou omission en rapport avec les Permis de Recherche
concernés ou les Périmètres des Permis résultant, directement ou indirectement, en un

préjudice des intérêts de la Société SENTINELLE INTERNATIONAL GROUP LTD ou
de EMK-Mn ou de leurs intérêts communs en vertu du présent Accord ;

procéder, à la première demande, à la cession des Permis de: Recherche au nom de li
‘nouvelle Société conformément au présent Accord.

Tant que les Permis de Recherche sont au nom de EMK-Mhn, celle-ci et la Sociét
SENTINELLE INTERNATIONAL GROUP LTD s'engagent à coopérer mutuellemer
C compris en ce qui concerne notamment l'élaboration de rapports sur la gestion d

environnement requis par les autorités compétentes de la RDC) afin que EMK-Mhn et]
Société SENTINELLE INTERNATIONAL GROUP LTD puissent se conformer à leur

obligations en vertu du présent Accord et à toutes les lois et règlement de la RD
régissant les Permis de Recherche,

EMK-Mn s'engage à maintenir la validité des Permis de Recherche et la Socié
SENTINELLE INTERNATIONAL GROUP LTD s'engage à payer les droi
superficiaires afférents à la validité des Permis de Recherche à compter de la ds
d’entrée en vigueur conformément à la législation en la matière de la RDC ainsi qu
rembourser, sur présentation des reçus officiels, du paiement des frais administrat

#
6.1. A tout moment au cours de la première phase sans toutefois dépasser les 24 mois, la
Société SENTINELLE INTERNATIONAL GROUP LTD pourra, moyennant une
notification par écrit communiquée à EMK-Mn, opter soit pour :

6.1.1 le retrait total de la première phase et la résiliation du présent Accord (après avoir
achevé le premier programme de travail) ou

6.1.2 la constitution de la nouvelle Société et la conclusion de l'Accord Définitif.

62. Au cas où la Société SENTINELLE INTERNATIONAL GROUP LTD,
moyennant une notification par écrit communiquée à EMK-Mn, opterait pour la
constitution de la nouvelle Société et la conclusion de 1’ Accord définitif, les autres

termes et conditions du présent Accord seront d’application et la première phase
continuera jusqu’au moment de :

6.2.1 La constitution de la nouvelle Société

622 La cession sans réserves des Permis de Recherche par EMK.Mn au nom de la
nouvelle Société ou de l’octroi (de novo) sans réserves et juridiquement valable au
nom de la nouvelle Société de permis de recherche ou d’exploitation des
minéraux. relatifs aux périmètres des Permis (conformément à l’article 7.4) ; et

623 La conclusion de l'Accord Définitf par les parties ; toutefois, il sera possible de

créer un partenariat relatif à l’un quelconque des permis en même temps que le

présent Accord reste en vigueur eu égard aux autres permis.

63. Au cas où la Société SENTINELLE INTERNATIONAL GROUP LTD,
moyennant une notification par écrit communiquée à EMK-Mhn, opterait pour le
. retrait de la première phase et la résiliation du présent Accord : °

63.1 le présent Accord prendra fin automatiquement à la date à laquelle la notification
par écrit du retrait aura été communiquée par la Société SENTINELLE
INTERNATIONAL GROUP LTD à EMK-Mn ;

632 la Société SENTINELLE INTERNATIONAL GROUP LTD fera parvenir à

EMK.Mn un rapport final tel qu’envisagé à l’article 5.11 dans un délai de 60 jours
à compter de la date de la notification du retrait;

63.3 aucune des parties n’aura un droit de recours quelconque vis-à-vis de l’autre pour

cause de la simple résiliation du présent Accord dans les conditions ci-dessus à
condition que la Société SENTINELLE INTERNATIONAL GROUP LTD

assume sa responsabilité de réhabilitation dans le cadre de ses opérations de
recherche minière.
64.1

642

643

GT 65.

6.5.1

un 6.52

6.6.

6.6.1

10

Au cas où la Société SENTINELLE INTERNATIONAL GROUP LTD manquerait à
achever le programme de travail de la première phase dans les temps:

le présent Accord prendra fin automatiquement, sauf dispositions contraires convenues
d’un commun accord par écrit entre les parties ;

la Société SENTINELLE INTERNATIONAL GROUP LTD fera parvenir à EMK-Mn

un rapport final tel qu'envisagé à l’article 5.11 dans un délai de 30 jours à compter de la
fin de la première phase ; et

aucune des parties n’aura un droit de recours quelconque vis-à-vis de l’autre pour cause
de la simple résiliation du présent Accord dans les conditions ci-dessus à condition que la
Société SENTINELLE INTERNATIONAL GROUP LTD assume sa responsabilité de
réhabilitation dans le cadre de ses opérations de recherche minière.

En outre. suite à la résiliation du présent Accord conformément à l’article 6.3 ou 6.4, la
Société SENTINELLE INTERNATIONAL GROUP LTD et EMK-Mn seront chacun
habilités à conserver et à utiliser à leur propre compte et profit :

tous rapports compilés par la Société SENTINELLE INTERNATIONAL GROUP LTD

communiqués à EMK-Mn en accord avec les articles 5.11 et 6.3.2 ou 6.4.2 («les
rapports ») ; et

tous autres données, résultats ou rapports relatifs aux périmètres des Permis produits ou
légalement obtenus par la Société SENTINELLE INTERNATIONAL GROUP LTD ou,
le cas échéant, par EMK-Mn au cours de la première phase ainsi que ceux relatifs à tous

travaux de recherche entrepris au sein des périmètres des Permis («Données
supplémentaires »); .

à condition que EMK-Mn et la Société SENTINELLE INTERNATIONAL GROUP
LTD conviennent et acceptent que le fait de compter sur l'exactitude des rapports et
données supplémentaires relève de l’entière et unique responsabilité de chacune,

6.53 Tout acte posé par une partie de nature à fausser les résultats entrainera la
réparation du préjudice causé à l'autre partie.

Au cas où la Société SENTINELLE INTERNATIONAL GROUP LTD manquerait à

communiquer à EMK-Mn une notification par écrit relative à son choix (tel que prévu à
l'article 6.1) au plus tard la fin de la première phase :

EMK-Mn, moyennant une mise en demeure par écrit communiquée à la Société
SENTINELLE INTERNATIONAL GROUP LTD, pourra demander à ce que la Société
SENTINELLE INTERNATIONAL GROUP LTD fasse son choix tel qu’envisagé à
l'article 6.1 dans un délai de 30 jours à compter de la communication de la mise en
ñ

demeure de EMK-Mn à la Société SENTINELLE INTERNATIONAL GROUP LTD. A
la réception de ladite notification, la Société SENTINELLE INTERNATIONAL
GROUP LTD devra effectuer son choix dans le délai de 30 jours imposé par EMK-Mn,
EMK-Mn sera habilitée à mettre un terme audit Accord par simple notification à la

Société SENTINELLE INTERNATIONAL GROUP LTD par écrit.

71

72
72.1

722

723

7. CONSTITUTION DE LA NOUVELLE SOCIETE ET ACCORD DEFINITIF

Au cas où la Société SENTINELLE INTERNATIONAL GROUP LTD, au cours de la

première phase, opterait pour la constitution de la nouvelle Société conformément à
larticle 6.1.2 :

la Société SENTINELLE INTERNATIONAL GROUP LTD est autorisée par le présent
à faire en sorte qu’une société de joint-venture (« Nouvelle Société ») soit constituée
étant une société privée, ainsi qu’à faire tout ce qui est en rapport avec cette constitution ;

En ce qui concerne la nouvelle Société :

sous réserves des lois de la RDC. la Société SENTINELLE INTERNATIONAL GROUP
LTD et EMK-Mn seront habilités à constituer la nouvelle Société dans une juridiction à
déterminer par les deux parties à l’issue d’un audit juridique et fiscal approprié effectué
par les deux parties, pour le compte de la nouvelle sociéte.

sauf accord contraire convenu d’un commun accord par écrit éntre la Société
SENTINELLE INTERNATIONAL GROUP LTD et EMK-Mn dans un délai de 30 jours.
à compter de la demande de la Société SENTINELLE INTERNATIONAL GROUP
LTD pour procéder à la constitution de la nouvelle Société ou sauf accord contraire
découlant des dispositions du présent Accord ou de l'Accord Définitif, les statuts de la
nouvelle Société séront les statuts standards en matière de-sociétés à responsabilité
limitée en. vigueur dans la juridiction où la nouvelle Société sera constituée. Après
conclusion de l'Accord définitif, les statuts de la nouvelle Société seront mis en
conformité avec l’ Accord définitif, En cas de conflit entre les termes de l'Accord définitif
et ceux des statuts, les termes de l’Accord définitif prévaudront ; et

immédiatement après sa constitution, les parts de la nouvelle Société seront attribuées et
émises comme suit : °

EMK-Mn : 25 % (vingt cinq pour cent) non diluables

La Société SENTINELLE INTERNATIONAL GROUP LTD

: 75% soixante
quinze pour cent )
Etant entendu que EMK-Mhn accepte de prendre à sa charge 5% des actions réservées à
l'Etat congolais. l
12

7.3 En ce qui concerne l’Accord définitif :

7.3.1 les principes énoncés dans le présent Accord seront intégrés dans l’Accord définitif de

| 5 . 7

le 8

82

83
84

Li. 732

façon plus détaillée en cas de besoin ;

la Société SENTINELLE INTERNATIONAL GROUP LTD et EMK-Mn feront tout
leur possible afin de conclure l'Accord définitif dans les plus brefs délais suite à la
demande de la partie la plus obligeante de procéder à la constitution de la nouvelle
Société, En attendant la conclusion sans réserves de l'Accord définitif, le présent Accord

régira les relations entre la Société SENTINELLE INTERNATIONAL GROUP LTD et
EMK-Mh en tant que partenaires de la nouvelle Société après quoi le présent accord sera
remplacé par l'Accord définitif. L

4 Suite à la constitution de la nouvelle Société, les parties procéderont sans délai,
conformément aux dispositions en la matière du Code Minier, soit à la cession au nom
de la nouvelle Société des permis de Recherche ou de toute partie des périmètres des

Permis de Recherche, telle qu’indiquée par la Société SENTINELLE
INTERNATIONAL GROUP LTD dans une notification par écrit communiquée à

EMK-Mn (à laquelle sera annexée une carte avec les coordonnées des parties des
périmètres des Permis à céder), soit à l’octroi au nom de la nouvelle Société de
nouveaux Permis de Recherche ou d’Exploitation relatifs aux périmètres des Permis ou

relatifs à toute partie des périmètres des Permis telle qu'indiquée par la Société
SENTINELLE INTERNATIONAL GROUP LTD.

TITRE II : DEUXIEME PHASE

8. ETUDES DE FAISABILITE TECHNICO-FINANCIERES

Cette phase consiste à l'étude détaillée sur la viabilité technique et la rentabilité financière
du projet -

L'étude est menée par la nouvelle société avec les fonds’ disponibilisés par la société
SENTINELLE INTERNATIONAL GROUP LTD.

À cette phase, l'EMK-Mn devra céder sans réserve les permis à la nouvelle société,
La durée de cette période est de 12 mois.

TITRE IV : EXPLOITATION

9. DECISION DE PASSER AU DEVELOPPEMENT D’UNE MINE

#
15

; autre entité légale qui est une filiale ou société holding de l'une des parties où un filiale
de ladite société holding.

122. Aux fins du présent article « informations confidentielles » :

122.1. signifie toutes informations techniques ou commerciales ainsi que toute propriété
intellectuelle, divulguée ou communiquées par lune des parties («la partie
divulgatrice ») au cours du présent Accord.

12.23. Exclut des informations :

122.3.1. qui sont déjà en possession ou sous le contrôle du bénéficiaire mais non en raison
d’une divulgation ou d’une autre manière quelconque de la part de la partie divulgatrice ;
122.32. dans le domaine public pour une raison autre qu’une violation du présent article ;

122.33. qui sont développées de façon indépendante par r
information de la part de l’autre ;

une des parties sans aucune

re afin de respecter une décision d’une
ï gales ou réglementaires en
avise par écrit au

122.3.5. divulguée à une tierce partie par le bénéficiaire suite à une autorisation par écrit au
+ préalable de la part de la partie divulgatrice ;

122.3.6. obtenues d’une tierce partie dans des circonstances qui ne

constituent pas une
violation des dispositions du présent Accord ;

1223.71. provenant d’une étude de pré-faisabilité ou d’une étude de faisabilité complète et
divulguées à une institution financière par l’une des parties au présent Accord avec la
permission par écrit de l’autre partie (laquelle ne pourra être refusée sans juste motif)
dans le but de lever des fonds permettant à la partie conce: ï
de contribution dans le cadre des besoins financiers de la Nouvelle Société.

123. Chacune des parties convient et accepte qu’en tant que bénéficiaire :

123.1. elle aura accès à et pourra prendre possession des informations confidentielles dont |

partie divulgatrice détient les droits de propriété ou lesquels sont été ou qui sero!

communiquées en toute confiance à la partie divulgatrice par une ou plusieurs tierct
parties ;

12.32. la divulgation non autorisée des informations confidentielles pourrait entraîner d
dommages intérêts considérables en faveur de la partie divulgatrice ; et

/
16

12.33. des réparations pécuniaires pourraient ne pas constituer un remède suffisant en matière
x de divulgation non — autorisée et que la partie divulgatrice a droit à une injonction ou à
‘ une réparation équitable (non pécuniaire) considérée comme appropriée par un tribunal

d’une juridiction compétente toutefois sans que la partie divulgatrice renonce à d’autres
droits et réparations. :

12.3.4. Chacune des parties s’engage, pour toute la durée du présent Accord et au-delà tant
qu'elle est liée à l'autre :

1234.1. à ce que toute information confidentielle en sa possession ou sous son contrôle sera
conservée dans des conditions de stricte confidentialité ;

12342. a que des informations confidentielles ont été communiquées ou seront

communiquées uniquement aux agents, employés, mandataires et sous-traitants qui
devront en avoir connaissance aux fins de l'exécution du présent Accord ;

12343. à ce que ces agents, employés, mandataires et sous-traitants respecteront les
dispositions du présent article 16 et, en cas de besoin, fera en sorte que ces agents,

employés. mandataires et sous-traitants signent individuellement des engagements à cet
effet tel que prévu au présent article 16 ;

123.44. à ne pas divulguer des informations confidentielles à toute autre personne ou entité

sans l’accord préalable et par écrit de l’autre partie, lequel ne sera pas refusé sans juste
motif ; et

123.45. à ne pas faire usage et à ne pas copier des informations confidentielles sans Paccord
préalable et par écrit de l’autre partie qu’aux fins envisagées dans le présent Accord ou
dans tout accord en vertu duquel la divulgation a été faite.

124. Chacune des parties s’engage à informer sans délai l’autre partie par écrit dès

qu’elle constate qu’une divulgation ou utilisation non — autorisée d’information
confidentielles s’est produite.

12.5. Préalablement à toute annonce, rapport ou déclaration en ce qui conceme un
aspect quelconque du présent Accord à l’attention des actionnaires de l’une des parties ou

aux autorités officielles de la RDC, aux médias ou au public ou au cas om ceci serait
requis par une législation ou réglementation quelconque ou par les règles ou procédures
d’une bourse reconnue (« déclarations publiques »), la partie qui souhaite faire une

& déclaration publique devra obtenir l'accord écrit de l’autre partie.

| 12.6. Nonobstant les dispositions de l’article 124,EMK-Mn et la Société
Loic SENTINELLE INTERNATIONAL GROUP LTD seront habilitées au moment où le
OÙ présent Accord prend fin à conserver et à utiliser pour leur propre compte et profit (y
compris la divulgation à des tierces parties) tous rapports fournis par la Société

SENTINELLE INTERNATIONAL GROUP LTD ou par l’Opérateur à EMK-Mhn et/ou à

la Nouvelle Société dans le cadre du présent Accord ainsi que tous les rapports et

données supplémentaires que EMK-Mn ou la Société SENTINELLE

. INTERNATIONAL GROUP LTD sont habilités à conserver et utiliser en application de

A7
17

l'article 6.5 du présent Accord. Cependant, cette conservation et cette utilisation seront à
tout moment assujetties aux dispositions relatives à EMK-Mhn de l’article 6.5 du présent
Accord.

12.7. Les parties conviennent qu'aucune d’elles ne sera obligés à échanger des
informations commercialement sensibles ou confidentielles en ce qui conceme leurs
activités stratégiques et opérationnelles respectives en dehors des périmètres des Permis

sauf dans la mesure où ceci serait indispensable pour la bonne conduite des affaires de la
Nouvelle Société.

12.8. Les dispositions du présent article 16 survivront la résiliation du présent Accord
sans préjudice de l’article 12.2.2

13. BONNE FOI ET MISE EN ŒUVRE EQUITABLE

13.1. Les parties s’engagent à faire preuve de bonne foi dans le cadre de leurs relations
découlant ou en rapport avec le présent Accord.

132. Au cas où des circonstances en RDC compromettraient l’exécution du présent
Accord les parties s'engagent à coopérer afin de trouver et d'exécuter des arrangements
alternatifs équitables et raisonnables lesquels dans la mesure du possible reflèteront au
mieux les intentions des parties telles qu’envisagées dans le présent Accord.

133. Chaque fois que la Nouvelle Société devra prendre une décision relative à une

question dans le cadre du présent Accord, les parties s'engagent à faire tout leur possible

afin que le Conseil d’ Administration de la Nouvelle Société puisse passer une résolution
relative à cette question dans un délai de 3 (trois) mois à compter de la première fois que
ladite question figurait à l’ordre du jour du Conseil d’Administration de la Nouvelle

Société.

134. EMK-Mn et la Société SENTINELLE INTERNATIONAL GROUP LTD
‘ :  exerceront leurs droits de vote dans la Nouvelle Société et prendront toutes les
dispositions raisonnables étant donné les circonstances afin que la Nouvelle Société
puisse ratifier et exercer au plus vite dès sa constitution les droits et obligations lui

attribués en vertu du présent Accord dans la mesure où le présent Accord n’a pas été
-remplacé par l’ Accord Définitf.

14. SUBSTANCES MINERALES DE CONFLIT

14.1. EMK-Mn et la Société SENTINELLE INTERNATIONAL GROUP LTD

garantissent l’une envers l’autre de ne jamais faire de la recherche ou d’exploitation
minière ou de conclure un accord quelconque relatif à des substances minerales
provenant, pour autant qu’elles sachent, de zones quelconques en Afrique ou d’ailleurs
sous le contrôle de forces civiles, militaires ou autres qui se rebellent contre le
gouvernement légitime du pays dans lequel ces zones sont situées.

7
18

des dispositions de l'article 19 Al
à à la Société

d'acquérir les parts Qa participatio!
conformément à Ja législation en vigueur.

15. RELATIONS ENTRE PARTIES

Les relations entre
présent accord ne po

es était le mandataire de J'autre. Les P

nsabilité de l'autre en tant que co-parien re - e
quelconque que la relation entre les parties À un joint-venture
ou quelque chose de similaire. .

15.1.

er le crédit OÙ la responsabilité de
çune tentative à cet effet.

152. Aucune des parties n'est aut
j'autre sans SON préalable et par écrit et ne fera au

ERENDS

16. REGLEMENT DE DIFF
rétation du présent

16.1 ou à l'interpl
sentants haut placés des parties devront se réunir et

| “Accord ou s'y rappo!
er ce différend où

feront tout POUR régh
A défaut d'un accord à j'amiable dans jes 45

162.
notification communiquée par écrit par L
survenance du différend où du litige et à moins
accord par écrit sur Une extension du délai ci-dessus OÙ sur une
ur régler le différend, le différend sera tra définitivement suivant le Règlement €
bre de Commerce International de Paris par Un (

. Conciliation €
nommées conformément à ce Règlement.

des parties en RDC dans le cadre du
ñ Code Minier, SON Règlen

droit congolais @DO).

7 conformément au principe de
jiti ordre public en

6.5. Au cas où la législation minière serait muette OÙ incomplète
de droit minier, je présent Accord sera d'application. j, au cas OÙ le
19

Accord serait muet ou incomplet quant à une question de droit minier, le Code Minier
Congolais (RDC) sera d’application.

16.6. Cependant, au cas où le présent Accord et le droit congolais (RDC), y compris la

législation minière, seraient tous les deux muets, incomplets ou en conflit avec les
principes de droit international et/ou avec les pratiques commerciales et financières

généralement appliquées dans l’industrie minière internationale, ceux-ci seront
d'application.

16.7. Le droit régissant le financement des opérations sera le droit auquel il est fait
référence dans les documents relatifs au financement.

17. CESSION ET DROIT DE PREEMPTION
17.1 Chacune des parties sera habilitée à céder, à faire muter ou à transférer ses droits

L ou obligations en vertu du présent Accord à toute entreprise filiale ou associée de
: ladite partie.

17.2 En cas de renoncement par cette partie de son droit de préemption. les droits et
obligations concernés pourraient être cédés à toute autre entreprise ou aux tiers, étant
entendu que les termes et conditions du présent Accord restent en vigueur d'un
commun accord et ce moyennant une notification préalable et par écrit à l'autre partie.

173 En cas de cession des droits ou des paris à une partie autre que celles décrites ci-
haut, le droit de préemption sera exercé par l’autre partie du présent Accord.

18. POUVOIR DE SIGNATURES

Les signataires du présent Accord attestent par la présente qu’ils sont dûment autorisés à
conclure le présent Accord au nom des parties qu’ils représentent.

19. ACCORD DEFINITIF
L\Accord définitif règleront de façon plus détaillée les relations entre les parties d’une
part et les relations entre les parties et la Nouvelle Société d’autre part.

20. COMMUNICATIONS

. 21. Les parties ont choisi les adresses suivantes comme étant leurs domiciles légaux

(domicilia citandi et executandi) pour des notifications et des significations d'actes
judiciaires dans le cadre du présent Accord :

© 21.11 Pour la Société SENTINELLE INTERNATIONAL GROUP LTD:

Adresse géographique : au n° 202, Sham Peng Tong Plaza, Victoria, Mahe, Seychelles

1
20

A l'attention de : Monsieur D.V.D.M. Viljoen

Director

21.12 Pour EMK-Mn :

Adresse géographique : 3% niveau du bâtiment BCDC; 285 Avenue Mwepu ;
Lubumbashi ; Katanga, RDC.

À l'attention de: Monsieur Evariste MWAMBA KASIKO, Administrateur
Délégué Général

212 Toutes notifications communiquées aux adresses ci-dessus sont réputées avoir été

dûment effectuées à la date de la remise, en cas de remise à l’adresse géographique de
l'une des parties ;

213 Chaque partie pourra modifier son adresse moyennant une notification par écrit
communiquée au préalable à l’autre partie.

22. NULLITE PARTIELLE

22.1  L'illégalité, la nullité ou linapplicabilité de l’une quelconque des dispositions du

présent Accord conformément à la législation d’une juridiction quelconque n’affectera

aucunement sa légalité, sa validité ou son applicabilité conformément à la législation

d’une autre juridiction ni la légalité, la validité ou l’applicabilité des autres dispositions.
22.2 Dans ce cas les parties se réuniront pour des négociations de bonne foi afin d’essayer

de trouver une solution au problème ayant causé cette illégalité, invalidité ou
inapplicabilité. :

23. ENTIER ACCORD
Le présent Accord constitue l’entier et lunique accord entre les parties et l'emporte sur
toutes propositions de texte, accords et communications orales et écrites précédentes en

ce qui concerne l’objet du présent Accord. En cas de conflit entre le présent Accord et
lune quelconque de ses annexes, les dispositions du présent Accord prévaudront,

24. REPRESENTATIONS

Les parties ne pourront invoquer une représentation (des faits) quelconque laquelle aurait

amené l’une d’entre eux à signer le présent accord que si la représentation en question a
été consignée par écrit dans le présent Accord.

: 7
21

25. COPIES ET LANGUE

25.1 Le présent Accord peut faire l’objet de plusieurs originaux signés par les papiers et
chaque original signé par les parties aura la même valeur.

25.2 En cas de divergence ou de conflit entre deux versions, la version en français
prévaudra.

26. AVIS INDEPENDANT

Les parties au présent Accord reconnaissent avoir été libres de solliciter un avis juridique
ainsi que tout autre avis indépendant en ce qui concerne l’objet et les effets de toutes les
dispositions du présent Accord et elles reconnaissent soit qu’elles ont en effet sollicité un
avis juridique indépendant ou tout autre avis indépendant soit qu’elles ont renoncé à le
faire. En outre, les parties au présent Accord reconnaissent que toutes les dispositions
ainsi que les restrictions dudit Accord sont équitables et’ raisonnables en toute
circonstances et qu’elles reflètent les intentions générales des parties.

27. MODIFICATION, ANNULATION ET RENONCIATION

Toute modification ou ajout se fera par voie d'avenant.
Toute rature ou annulation du présent Accord ainsi que toute renonciation à un droit en

vertu du présent Accord ne prendra effet que si effectué par écrit et signé de chacune des
parties.

Faità JOHAMES QUIL... le ….DE.RPETOBRRE. … 2006

Témoin : .  PourEMK-Mnsitué au troisième
niveau du bâtiment BCDC, sur l’avenue Mwepu n°285, RDC Sprl

eur Directeur Financier Administrateur Délégué Général
